Citation Nr: 1440330	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-18 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active duty service from May 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Although the Veteran perfected his appeal in June 2009, the appeal was not certified to the Board until July 2014. 

The record before the Board consists of the Veteran's electronic files in programs known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's left knee degenerative joint disease is due to his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left knee degenerative joint disease (DJD), as secondary to a service-connected right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) before the Board decides the claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The regulation was amended during the pendency of the claim; however, the amendment is not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran seeks entitlement to service connection for a left knee disorder, which he asserts is due to his service-connected right knee disability.  As stated in his July 2007 claim and reiterated throughout the course of this appeal, he believes that he cannot walk properly because of his right knee disability, causing an uneven gait, which ultimately led to left knee arthritis.  

The Board notes that the post-service evidence of record does reflect complaints and findings of a left knee disorder, diagnosed as degenerative joint disease (DJD).  The Veteran is currently receiving VA compensation benefits for a right knee disability; service connection is in effect for total right knee arthroplasty, formerly degenerative joint disease with limitation of motion in flexion, limitation of motion in extension, and instability, rated 100 percent from February 25, 2013, and rated at 30 percent from April 1, 2014.  

In addition, a nexus or causal relationship between the Veteran's currently diagnosed DJD of the left knee and his service-connected right knee disability has been shown.  In an October 2013 VA orthopedic clinic progress note, following an examination of the Veteran, the orthopedist noted that it was surprising that the right knee was service-connected but the left knee was not because the left knee arthrosis is secondary to the traumatic arthropathy of the right knee from excessive stress on the left as a result of favoring the right.  The examination noted that the Veteran had undergone a total knee replacement in February 2013.  

The Board is cognizant that the Veteran appears to have been scheduled for a knee examination in July 2014 (possibly to include the left knee), and that the RO has denied this claim in the past by noting that the Veteran reported a golf injury in 2010 caused some left knee pain.  However, the most current VA physician's opinion is favorable and was based on a thorough examination as reflected in the October 2013 orthopedic progress note.  It is found to be most persuasive medical evidence that specifically addresses the question of whether the Veteran's service-connected right disability proximately caused his left knee DJD. 

In view of the totality of the evidence, including the current findings of a left knee disorder, the previous award of entitlement to service connection for right knee disability, and the opinion of the orthopedist in the October 2013 VA orthopedic clinic progress note that the left knee arthrosis is secondary to the traumatic arthropathy of the right knee from excessive stress on the left as a result of favoring the right, the Board has determined that service connection is warranted for the Veteran's left knee degenerative joint disease.


ORDER

Service connection for left knee degenerative joint disease as secondary to a service-connected right knee disability is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


